Citation Nr: 0829099	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-28 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to a service-connected bilateral knee and hip 
disabilities.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1984 to March 1988.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, denied 
service connection for a bilateral knee disability, right hip 
disability, left shoulder disability, and depression, to 
include as secondary to bilateral knee and hip disabilities.  
In December 2005, an informal conference was held before a 
Decision Review Officer (DRO) at the RO.  The veteran also 
initiated appeals of denials of service connection for 
bilateral knee disability, right hip disability, and left 
shoulder disability.  A January 2007 rating decision granted 
such benefits, and those matters are not before the Board.


FINDINGS OF FACT

The veteran's depression is not shown to be related to his 
service; the preponderance of the evidence is against a 
finding that it was caused by or aggravated by his service-
connected bilateral knee and hip disabilities.  


CONCLUSION OF LAW

Service connection for depression, to include as secondary to 
service-connected knee and hip disabilities, is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 84, 23353 (April 30, 2008)).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A January 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.   Notably, an April 2008 
supplemental statement of the case readjudicated the matter 
after the veteran had opportunity to respond to all previous 
notices and additional evidence received was considered.  
Consequently, he is not prejudiced by any technical notice 
deficiency, including in timing, that occurred earlier in the 
process.

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in January 2006 and May 2007.  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.




B.	Factual Background

The veteran's STRs, including his November 1983 service 
entrance examination report, November 1983 report of medical 
history, and August 1986 report of mental status evaluation, 
are silent for any findings, complaints, treatment or 
diagnosis relating to depression.  In February 1988, he 
declined a separation physical examination; a medical 
examiner reviewed his medical records and determined there 
were no significant changes in his health.

Reports of private medical treatment the veteran has received 
from 2004 until the present do not show treatment for a 
psychiatric disability, but note that he had a history of 
depression.

February 2004 to June 2007 VA outpatient treatment records 
note that in January 2006 the veteran reported that he 
initially received treatment for depression from a private 
physician in 2003.  [The veteran has not identified such 
provider in his listing of pertinent treatment providers 
submitted to the RO.]  He described feeling isolated from 
others, losing interest in everything, feeling guilty about 
financial problems, and having problems with chronic pain.  
In February 2006, he correlated the beginning of his 
depression with the exacerbation of his chronic pain in 2004.  
He continues to be seen periodically for psychiatric 
treatment and requires medication.  

On January 2006 VA mental disorders examination, the veteran 
reported first experiencing depression in 1988 as a result of 
having difficulties transitioning from military to civilian 
life; this was exacerbated in 1994 when he was unable to do 
anything due to hip and knee pain.  He reported he has been 
on medication for his depression since 2001.  After clinical 
interview and a review of the veteran's claims file, 
including available medical records, the examiner diagnosed 
dysthymic disorder, and opined that it was difficult to 
determine without resorting to speculation the exact impact 
the veteran's hip and knee pain might have had on his 
depression since it clearly predated his reported 
difficulties with joint pain.  He also noted that there were 
other multiple factors affecting the veteran's mood, such as 
heavy use of alcohol, no significant therapy or treatment for 
mood disturbance following cessation of all alcohol use, 
difficulty transitioning from military to civilian life, and 
a significant family history of substance abuse.  

On May 2007 VA examination, the veteran complained of chronic 
hip and knee pain and reported that both the pain and his 
depression kept him from gainful employment.  He reported he 
had been treated for depression since 2003.  After clinical 
interview with mental status examination, psychometric 
testing, and a review of the veteran's claims file, 
conversion disorder, bipolar disorder, and alcohol dependence 
in remission were diagnosed.  It was the examiner's opinion 
that the veteran's pain was not his main source of 
depression.  The examiner noted that the veteran's depression 
began in 2003, ten years after he first experienced chronic 
pain, and that the veteran's history and present symptoms 
were consistent with the aforementioned diagnoses.  The 
examiner noted further that psychometric testing did not 
suggest that the main source of the veteran's depression was 
his pain.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  When all of the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows the veteran has depression.  However, his 
STRs are silent for depression.  Consequently, service 
connection for depression on the basis that it became 
manifest in service and persisted is not warranted.  
Furthermore, there is no competent evidence in the record 
showing or suggesting that the veteran's depression is 
somehow directly related to his service.  

Service connection has been established for bilateral knee, 
bilateral shoulder, and bilateral hip disabilities.  However, 
there is no competent evidence of a nexus between the 
veteran's depression and his service-connected disabilities.  
The competent (medical) evidence of record as to such a nexus 
consists of the reports of January 2006 and May 2007 VA 
examinations.  On January 2006 VA mental disorder 
examination, the examiner noted that the veteran's mood 
disturbance predated his hip and knee pain (as he had 
reported onset in 1988, which is not documented in the 
record); therefore, while the pain may have contributed to 
his mood disturbance, it was difficult to determine without 
resorting to speculation the exact impact of his hip and knee 
pain on his mood disturbance.  The examiner noted that there 
were other factors in the veteran's life that also impacted 
his mood disturbance.  On May 2007 VA examination, the 
examiner opined that pain was not the veteran's main source 
of depression.  This opinion was based on psychometric test 
results, the history the veteran provided, and the symptoms 
with which he presented during clinical examination.  

The veteran's own statements relating his current mental 
disorder to his military service or his service-connected 
bilateral knee and hip disabilities are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's depression and either his 
military service directly, or his service-connected 
disabilities.  Consequently, the preponderance of the 
evidence is against the veteran's claim.  In such a 
situation, the benefit of the doubt doctrine does not apply 
and the claim must be denied.


ORDER

Service connection for depression, to include as secondary to 
a service-connected bilateral knee and hip disabilities, is 
denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


